808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.SOLAR INTERNATIONAL SHIPPING AGENCY, INC., Plaintiff-Appellant,v.UNITED PROTEINS, INC., t/a Eastern Proteins Export of NorthCarolina, Defendant-Appellee.
No. 86-3051.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 9, 1986.Decided Dec. 29, 1986.

Before WINTER, Chief Judge, PHILLIPS, Circuit Judge, and HENDERSON, United States District Judge for the District of South Carolina, sitting by designation.
Robert Lauris Johnston (Graham, Miles & Bogan on brief), for appellant.
Richard Byron Hager, on brief, for appellees.
PER CURIAM:


1
Plaintiff appeals from the judgment of the district court affirming a ruling of the Bankruptcy Court that under North Carolina law, plaintiff was foreclosed from suing defendant, an undisclosed principal, for shipping services when plaintiff had already sued the agent in another jurisdiction.


2
We affirm.


3
It is agreed that under Walston v. R.B. Whitley & Co., 39 S.E.2d 375 (N.C.1946), plaintiff may not pursue separate claims against the principal and the agent but rather must elect which one to sue.  Plaintiff urges that although Walston represents the majority view among jurisdictions, it should be reexamined in light of a newer, emerging minority rule which permits suit against both principal and agent but only one overall recovery.  We, however, perceive no basis on which we can say that it is likely that the North Carolina courts will reconsider Walston and reach a contrary result.


4
AFFIRMED.